=

Case 1:17-cv-11011-GAO Document 312 Filed 04/13/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 17-11011-GAO

ANDREW MOBUS,
Plaintiff,

v.
BARD COLLEGE,

Defendant.

JURY VERDICT

Title IX
Has Andrew Mobus proven by a preponderance of the evidence that Bard College at
Simon’s Rock violated Title [X of the Education Amendments of 1972?

Yes No yr
Ifyou answered this question “yes,” go to Question 2.
If you answered this question “no,” go directly to Question 3.
Has Andrew Mobus proven by a preponderance of the evidence that he is entitled to
damages as a result of Bard College at Simon’s Rock’s violation of Title IX of the
Education Amendments of 1972?

Yes No

Regardless of your answer to this question, go to Question 3.
Case 1:17-cv-11011-GAO Document 312 Filed 04/13/21 Page 2 of3

Breach of Contract / Basic Fairness
Has Andrew Mobus proven by a preponderance of the evidence that Bard College at
Simon’s Rock breached an obligation it owed to Mr. Mobus in the Simon’s Rock 2013-—
2014 Student Handbook or failed to provide him with “basic fairness” in adjudicating JG’s
sexual misconduct claims against him?

Yes No vo
Ifyou answered this question “yes,” go to Question 4.
If you answered this question “no,” and answered Part I Questions 1 and 2 “yes,” go to
Question 5.
If you answered this question “no,” and answered Part I Questions 1 or 2 “no,” proceed

to the end to sign and date the Jury Verdict.

. Has Andrew Mobus proven by a preponderance of the evidence that he is entitled to

damages as a result of: (1) Bard College at Simon’s Rock’s breach, if any, of an obligation
that it owed to Mr. Mobus in the 2013-2014 Student Handbook; and/or (2) Bard College
at Simon’s Rock’s failure, if any, to provide Mr. Mobus with “basic fairness” in
adjudicating JG’s sexual misconduct claims against him?

Yes No
If you answered this question “yes,” go to Question 5.
If you answered this question “no,” and answered Part I Questions 1 and 2 “yes,” go to
Question 5.
If you answered this question “no,” and answered Part I Questions I or 2 “no,” proceed

to the end to sign and date the Jury Verdict.
of Case 1:17-cv-11011-GAO Document 312 Filed 04/13/21 Page 3 of 3

ll. Damages

5. As a result of Bard College at Simon’s Rock’s violation of Title LX, breach of contract,
and/or failure to provide Mr. Mobus with “basic fairness,” what, if any, damages do you

award Mr. Mobus?

 

(Amount in Figures)

 

(Amount in Words)

Regardless of your answer to this question, proceed to the end to sign and date the Jury

Verdict.

The foregoing represents the unanimous decision of the jury.

Nene CEE Chisbphec Orcice

Date Foreman
